

Exhibit 10.1


SHARE EXCHANGE AGREEMENT


This Share Exchange Agreement (this “Agreement”) effective March 8, 2005, by and
among Victory Capital Holdings Corporation, a Nevada corporation (“VTYC” or the
“Company”) Victory Communication Services Inc. (“VCSI”), a wholly-owned
subsidiary of VTYC, Union Media News Corporation, (UMN), a Nevada corporation,
Jim Boardman, as an individual (referred to as “Boardman”) and as the sole
shareholder of UMN (referred to as the “UMN Shareholder”). VTYC, VCSI, UMN,
Boardman and the UMN Shareholder are sometimes collectively referred to as the
“Parties”.
 
Introduction. VTYC is a publicly held corporation in the business of promoting
telephony-based products to large user groups. UMN is a privately held
corporation in the business of marketing to large user groups of telephony
products. VTYC, UMN and the UMN Shareholder have determined that it is in their
respective best interests, pursuant to the terms of this Agreement: (i) to have
UMN become a wholly owed subsidiary of VTYC; and (ii) to have the UMN
Shareholder acquire twenty percent (20%) of the outstanding shares of Victory
Communication Services Inc. (“VCSI”), a wholly-owned subsidiary of VTYC.


Article I. Plan Of Reorganization.
 
1.1 Reorganization Events. At the Closing, the following transactions will occur
as part of the reorganization provided for by this Agreement (such events being
referred to as the “Reorganization” or the “Reorganization Events”):


a. The UMN Shareholder will transfer and assign to VTYC, a total of 100% of the
common stock of UMN (the “UMN Shares”), free and clear of all liens, charges or
other encumbrances (“Liens”), representing one hundred percent (100%) of the
capital of UMN;


b. VTYC will transfer to the UMN Shareholder a total of 20% of common stock of
VCSI (the “VCSI Shares”), which VCSI Shares will be free and clear of all Liens
and allocated among the UMN Shareholder. Specific allocation to the individual
UMN Shareholder shall be supplied at closing as Exhibit C to this agreement.


c. It is acknowledged that none of the UMN Shares or VCSI Shares will be
registered  under the United States Securities Act of 1933, as amended (the
“Securities Act”), and any  certificates representing such UMN Shares and VCSI
Shares will contain a legend restricting  the distribution, resale, transfer,
pledge, hypothecation or other disposition of the securities  unless and until
such securities are registered under the Securities Act or an opinion of
 qualified counsel is received that registration is not required under the
Securities Act).


d. As a result of the actions provided in this §1.1 UMN will become a wholly
owned  subsidiary of VTYC.


e. The UMN Shares and the VCSI Shares are to be issued pursuant to section 4(2)
of the Securities Act or any available exemption from federal registration.


f. After the Closing, the management of VTYC, VCSI, and UMN will agree on
specific performance goals for UMN which will result in VTYC management using
their best efforts to effect a spin-out of UMN to the shareholders of VTYC and
UMN with the management of UMN retaining eighty-five percent (85%) of the issued
and outstanding shares of UMN which can be used to raise money and or honor
existing or future employment agreements. Upon the successful completion of such
spin out, VTYC and VCSI management will continue to cooperate with the
management of UMN to establish UMN as a reporting company under SEC regulations,
trading on either the OTC Bulletin Board or the NASDAQ Small Cap Market.


g. After the spin out, as provided for in the previous paragraph, UMN and VTYC
will cooperate in various joint ventures (the “Joint Ventures”) on terms to be
agreed upon at such times as the Joint Ventures are commenced to share resources
and revenues for projects related to their respective businesses. As additional
consideration for this Agreement, during the time before any such Joint Ventures
are launched, whether before or after such spin out, UMN will pay to VTYC the
greater of (i) fifteen percent (15%) of UMN’s net revenues, as shown on the
financial statements of UMN prepared in accordance with GAAP, or (ii) ten
thousand dollars ($10,000.00) per month starting at the third month after the
formation of any such joint ventures. At such time the Joint Ventures are
established and income is realized to VTYC in excess of fifteen percent (15%) of
the net revenues of UMN, the fifteen percent (15%) payment to VTYC will no
longer apply.


h. After the Closing, VTYC will use its best efforts to assist UMN in obtaining
financing of a minimum of three hundred thousand dollars ($300,000.00) within
sixty (60) days from the Closing, and thereafter such other funds as UMN
requires for its operation.. As additional consideration for this Agreement, UMN
agrees to allow VTYC borrow on terms to be agreed upon at such time up to ten
percent (10%) of any such funds obtained for UMN with the direct or indirect
assistance of VTYC.


i. If VTYC does not obtain the minimum of three hundred thousand dollars
($300,000.00) in financing within sixty (60) days from the Closing, (i) UMN will
return the VCSI stock it received from VCSI to VCSI, (ii) VTYC will return the
UMN stock it received from UMN and /or the UNM Shareholder to the Party from who
it was received, (iii) all funds provided to UNM by VTYC will be repaid to VTYC,
and (iv) any obligations between the parties based solely on the terms of this
Agreement, including any obligations of UMN to share revenue with VTYC will
immediately terminate. However, if UNM is unable to immediately repay to VTYC
all funds provided by VTYC to UNM, then, in lieu of such payment, VTYC may elect
to retain fifteen percent (15%) of the stock it had received from UNM. This
paragraph is not intended to modify the terms of any joint venture which may
have been entered into between the Parties, or any of them.


j. If, having obtained the financing set forth in the previous paragraph, VTYC
does not complete the spin out of UMN within one year of the Closing, (i) UMN
will return the VCSI stock it received from VCSI to VCSI, (ii) VTYC will return
the UMN stock it received from UMN and /or the UNM Shareholder to the Party from
who it was received, (iii) all funds provided to UNM by VTYC will be repaid to
VTYC, and (iv) any obligations between the parties based solely on the terms of
this Agreement, including any obligations of UMN to share revenue with VTYC will
immediately terminate. However, if UNM is unable to immediately repay to VTYC
all funds provided by VTYC to UNM, then, in lieu of such payment, VTYC may elect
to retain fifteen percent (15%) of the stock it had received from UNM. This
paragraph is not intended to modify the terms of any joint venture which may
have been entered into between the Parties, or any of them.


k. Until either (i) the spin out as described above is effective, after which
the Board of Directors will be elected by the shareholders, and the officers
will be appointed by such Board of Directors; or (ii) either of the events
described in the immediately preceding paragraphs 1.1.i. or 1.1.j. occurs and
the UMN stock is returned to the UMN shareholder as specified in the foregoing
paragraphs 1.1.i. or 1.1.j., UNM will retain its existing Board of Directors,
officers and management positions. However, VTYC will be allowed to name two (2)
additional directors to be on the Board of Directors of UNM during the period
just described, which directors will resign upon the occurrence of either event
identified in the foregoing paragraphs 1.1.i or 1.1.j.


Article II. The Closing


2.1 The Closing of the Reorganization (the “Closing”) will take place at such
time and place as the parties may mutually agree. The Closing will be complete
only when all of the deliverables set forth in the following sub-sections have
been delivered. Should the Closing not be completed, this Agreement will be
terminated with no liabilities either under this Agreement or related to such
termination accruing to any of the Parties.


2.2 At the Closing, UMN will deliver to VTYC:


a. Transfer Powers for the UMN Shares, assigning to VTYC all right, title
and interest in the UMN Shares, representing one hundred percent (100%) of the
UMN Shares then outstanding;


b. a certificate from the UMN and the UMN Shareholder, certifying that
the representations and warranties made by them in Article 3 are true and
correct and that there has been no material adverse changes in financial
condition of UMN since December 31, 2004;


c. a Good Standing Certificate for UMN from the State of Nevada;


d. a certificate signed by an officer of UMN evidencing that:


i. UMN is corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada;


ii. UMN is authorized to carry on their businesses as now being conducted;


iii. This Agreement has been duly authorized, executed and delivered by UMN and
is a valid and binding obligation of UMN and enforceable in     accordance with
its terms;


iv. UMN, through its Officers and Directors, has taken all actions necessary
to authorize the execution, delivery and performance of this Agreement; and all
   actions necessary to be in compliance with all applicable law; and
 
          v. except as referred to herein, UMN knows of no actions, suits, or
other legal proceedings or investigations pending or threatened against or
relating to or materially adversely affecting UMN; and no unsatisfied judgments
against UMN;


e. a copy of all of the corporate records of UMN and a certificate by an officer
of UMN that such records are true and correct copies of all corporate records of
UMN;
 
f. such other documents as counsel for VTYC shall reasonably request.


2.3 At the Closing, VTYC will each deliver to UMN:


a. Transfer Powers for the Shares, assigning to UMN all right, title and
interest in the VCSI Shares;


b. a Good Standing Certificate for VTYC and for VCSI from the State of Nevada;


c. a certificate signed by an officer of VTYC evidencing that:


i. VTYC is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada;


ii. VTYC has the corporate power to carry on its business as now
being conducted;


iii. this Agreement has been duly authorized, executed and delivered by VTYC and
is a valid and binding obligation of VTYC and enforceable in accordance with its
  terms;


iv. VTYC, through its Board of Directors, has taken all corporate
action necessary to authorize the execution, delivery and performance of this
Agreement;   and all corporate action necessary to be in compliance with the
statutory requirements of the state of Nevada;
 
        v. the documents executed and delivered to UMN hereunder are valid
and binding in accordance with their terms and vest in UMN all right title and
interest in   and to the UMN Shares and said stock when issued shall be validly
issued, fully paid, and non-assessable; and


vi. except as referred to herein, VTYC knows of no actions suit or other
legal proceedings or investigations pending or threatened against or relating to
or    materially adversely affecting VTYC; and no unsatisfied judgments against
VTYC.; and


d. a certificate signed by an officer of VCSI evidencing that:


i. VCSI is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada;


ii. VCSI has the corporate power to carry on its business as now
being conducted;


iii. this Agreement has been duly authorized, executed and delivered by VCSI and
is a valid and binding obligation of VCSI and enforceable in accordance    with
its terms;


iv. VCSI, through its Board of Directors, has taken all corporate
action  necessary to authorize the execution, delivery and performance of this
Agreement;   and all corporate action necessary to be in compliance with the
statutory requirements of the state of Nevada;
 
        v. the documents executed and delivered to UMN hereunder are valid
and binding in accordance with their terms and vest in UMN all right title and
interest in   and to the UMN Shares and said stock when issued shall be validly
issued, fully paid, and non-assessable; and


vi. except as referred to herein, VCSI knows of no actions suit or other
legal proceedings or investigations pending or threatened against or relating to
or    materially adversely affecting VCSI; and no unsatisfied judgments against
VCSI.;  and




e. such other documents as counsel for UMN shall reasonably request.


Article III. Representations and Warranties


3.1 UMN and the UMN Shareholder hereby jointly and severally represent and
warrant to VTYC  that:



 
a.
Organization. UMN will be at the Closing incorporated in the state of Nevada.
UMN will be at the Closing, a corporation duly organized, validly existing and
in good standing under the laws of Nevada and has full corporate power and
authority to consummate the transactions contemplated hereby. Prior to the
consummation of the transactions contemplated hereby, UMN will be duly qualified
and/or licensed to do business in each jurisdiction in which such qualification
or licensing is necessary.




 
b.
Shares. The authorized capital stock of UMN consists of 100% shares of common
stock par value $0.001. No other shares of capital stock are authorized by the
Articles of Incorporation of UMN. As of the Closing, the UMN Shares to be
transferred to VTYC by the UMN Shareholder will constitute all duly and validly
issued shares of UMN, and they shall be fully paid and nonassessable; and will
be delivered free and clear of any liens or encumbrances.




 
c.
Financial Statements. Attached hereto as EXHIBIT A are UMN’s unaudited financial
statements as of and for the period ending December 31, 2004, including UMN’s
balance sheet, statement of income (loss), and its statement of cash flows (the
"Year End UMN Financial Statements"). The Year End UMN Financial Statements are
all true and correct and prepared in conformity with Generally Accepted
Accounting Principles.

 

 
d.
Adverse Changes. From and after the date of the Year End UMN Financial
Statements, through the Closing, there have not been and will not be any
material adverse changes in the financial position of UMN as set forth in the
Year End UMN Financial Statements.




 
e.
Litigation. UMN is not and as of the Closing will not be, to the best of its
knowledge, involved in any pending litigation or governmental investigation or
proceeding not reflected in the Year End UMN Financial Statements or otherwise
disclosed in writing to VTYC and, to the knowledge of the UMN Shareholder, no
litigation or governmental investigation or proceeding is threatened against
UMN.




 
f.
No Violations. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will: (i) violate any
provision of the Articles of Incorporation or Bylaws of UMN; (ii) violate,
conflict with or result in the breach or termination of or otherwise give any
contracting party the right to terminate or constitute a default under the terms
of any agreement or instrument to which UMN is a party or by which any of its
property or assets may be bound; (iii) result in the creation of any lien,
charge or encumbrance upon the properties or assets of UMN; or (iv) violate any
judgment, order, injunction, decree or award against or binding upon UMN or upon
its securities, property or business.



g. No Undisclosed Liabilities. UMN has no liabilities not expressly disclosed in
the Year   End UMN Financial Statements.



 
h.
Taxes. UMN has filed all Tax returns and forms that it has been required to
file, and paid all taxes shown therein as owing. All such Tax returns were
completed and filed in accordance with applicable law. UMN is not subject to or
threatened with any action, suit, proceeding, investigation, audit or claim with
respect to the payment of any Tax. UMN is not a party to any Tax allocation or
sharing agreement with any party. As used herein, “Tax” or “Taxes” means any
federal, state, local, or foreign income, gross receipts, franchise, estimated,
alternative minimum, add-on minimum, sales, use, transfer, registration, value
added, excise, natural resources, severance, stamp, occupation, premium, profit,
customs, duties, real property, personal property, capital stock, intangibles,
social security, employment, unemployment, disability, payroll, license,
employee, or other tax, withholding tax, or levy, of any kind whatsoever,
including any interest, penalties, or additions to tax in respect of the
foregoing.

 
      i.     ERISA. UMN has no liability or contingent liability under any
employee pension benefit plans (“Pension Benefit Plans”) as defined in Section
3(2) of the Employment Retirement Income Security Act of 1974, as amended
(“ERISA”) or under any Welfare Benefit Plans” as defined in Section 3(1) of
ERISA or under any multiemployer plan as defined in Section 3(37) of ERISA. UMN
has no liability to make any contributions under the terms of any Pension
Benefit Plan. UMN is not responsible for or liable in connection with any
Welfare Benefit Plans, under which any material claims for benefits are in
dispute, or for  the compliance as to any such Plan with any applicable
requirements, if any, of ERISA and  the Internal Revenue Code, including but not
limited to the requirements of the Consolidated Omnibus Budget Reconciliation
Act of 1985, to provide health care continuation coverage (Section 4980B(f) of
the Code).


j. Subsidiaries. UMN currently has no subsidiaries.


3.2. VTYC represents and warrants as follows:



 
a.
Organization. VTYC was formed in the state of Nevada on January 7, 1982. VTYC
is, and as of the date of the Closing will be, a corporation duly organized,
validly existing and in good standing under the laws of Nevada. VTYC has full
power and authority to consummate the transactions contemplated hereby. Prior to
the consummation of the transactions contemplated hereby, VTYC will be duly
qualified and/or licensed to do business in each jurisdiction in which such
qualification or licensing is necessary.




 
b.
Shares. The authorized capital stock of VCSI consists of 100% shares of common
stock par value $0.001. No other shares of capital stock are authorized by the
Articles of Incorporation of VCSI. As of the Closing, the VCSI Shares to be
transferred to UMN by VTYC will constitute twenty percent (20%) of the duly and
validly issued shares of VCSI, and they shall be fully paid and nonassessable;
and will be delivered free and clear of any liens or encumbrances.




 
c.
Necessary Action. VTYC has taken all necessary action to authorize the execution
of this Agreement and the transactions contemplated hereunder.




 
d.
No Violations. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby: (i) will violate any
provision of the Articles of Incorporation of VTYC; (ii) will violate, conflict
with or result in breach or termination of or otherwise give any contracting
party the right to terminate or constitute a default under the terms of any
agreement or instrument to which VTYC is a party or by which any of its property
or assets may be bound; (iii) will result in the creation of any lien, charge or
encumbrance upon the properties or assets of VTYC; or (iv) will violate any
judgment, order, injunction, decree or award against or binding upon VTYC, or
upon its securities, property or business.




 
e.
Financial Statements. Attached hereto as EXHIBIT B are VTYC’s and VCSI’s
unaudited financial Statements as of and for the period ending December 31, 2004
including its balance sheet, its statement of income (loss), and its statement
of cash flows, (the "Year End VTYC Financial Statements. The Year End VTYC
Financial Statements are all true and correct and prepared in conformity with
Generally Accepted Accounting Principles.




 
f.
Material Adverse Changes. From and after December 31, 2004 there have not been,
and prior to the Closing there will not be, any material adverse changes in the
financial position of VTYC as set forth in the Year End VTYC Financial
Statements except changes arising in the ordinary course of business.

 
      g.    Litigation. VTYC is not, and as of the Closing will not be, involved
in any pending litigation not in the ordinary course of business or governmental
investigation or proceeding not disclosed in the Year End VTYC Financial
Statements, and to the knowledge of VTYC,  no litigation or governmental
investigation or proceeding beyond the ordinary course of business is threatened
against VTYC.


h.     No Undisclosed Liabilities. VTYC has no liabilities not expressly
disclosed in the Year End VTYC Financial Statements.



 
i.
Taxes. VTYC has filed all Tax returns and forms that it has been required to
file, and paid all taxes shown therein as owing. All such Tax returns were
completed and filed in accordance with applicable law. VTYC is not subject to or
threatened with any action, suit, proceeding, investigation, audit or claim with
respect to the payment of any Tax. VTYC is not a party to any Tax allocation or
sharing agreement with any party.


j.
ERISA. VTYC has no liability or contingent liability under any employee pension
benefit plans (“Pension Benefit Plans”) as defined in Section 3(2) of the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”) or under
any Welfare Benefit Plans” as defined in Section 3(1) of ERISA or under any
multiemployer plan as defined in Section 3(37) of ERISA. VTYC has no liability
to make any contributions under the terms of any Pension Benefit Plan. VTYC is
not responsible for or liable in connection with any Welfare Benefit Plans,
under which any material claims for benefits are in dispute, or for the
compliance as to any such Plan with any applicable requirements, if any, of
ERISA and the Internal Revenue Code, including but not limited to the
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985, to
provide health care continuation coverage (Section 4980B(f) of the Code).



k.     Subsidiaries. VTYC currently has the following wholly owned subsidiaries:
VEI, Victory Energy, Inc., VII, Victory Industrial, Inc., and VCSI, Victory
Communications                      Services, Inc.


3.3. VCSI represents and warrants as follows:



 
a.
Organization. VCSI was formed in the state of Nevada. VCSI is, and as of the
date of the Closing will be, a corporation duly organized, validly existing and
in good standing under the laws of Nevada. VCSI has full power and authority to
consummate the transactions contemplated hereby. Prior to the consummation of
the transactions contemplated hereby, VCSI will be duly qualified and/or
licensed to do business in each jurisdiction in which such qualification or
licensing is necessary.




 
b.
Shares. The authorized capital stock of VCSI consists of 100% shares of common
stock par value $0.001. No other shares of capital stock are authorized by the
Articles of Incorporation of VCSI. As of the Closing, the VCSI Shares to be
transferred to UMN by VTYC will constitute twenty percent (20%) of the duly and
validly issued shares of VCSI, and they shall be fully paid and nonassessable;
and will be delivered free and clear of any liens or encumbrances.




 
c.
Necessary Action. VCSI has taken all necessary action to authorize the execution
of this Agreement and the transactions contemplated hereunder.




 
d.
No Violations. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby: (i) will violate any
provision of the Articles of Incorporation of VCSI; (ii) will violate, conflict
with or result in breach or termination of or otherwise give any contracting
party the right to terminate or constitute a default under the terms of any
agreement or instrument to which VCSI is a party or by which any of its property
or assets may be bound; (iii) will result in the creation of any lien, charge or
encumbrance upon the properties or assets of VCSI; or (iv) will violate any
judgment, order, injunction, decree or award against or binding upon VCSI, or
upon its securities, property or business.




 
e.
Financial Statements. Attached hereto as EXHIBIT C are VCSI’s unaudited
financial Statements as of and for the period ending December 31, 2004 including
its balance sheet, its statement of income (loss), and its statement of cash
flows, (the "Year End VCSI Financial Statements. The Year End VCSI Financial
Statements are all true and correct and prepared in conformity with Generally
Accepted Accounting Principles.




 
f.
Material Adverse Changes. From and after December 31, 2004 there have not been,
and prior to the Closing there will not be, any material adverse changes in the
financial position of VCSI as set forth in the Year End VCSI Financial
Statements except changes arising in the ordinary course of business.




 
g.
Litigation. VCSI is not, and as of the Closing will not be, involved in any
pending litigation not in the ordinary course of business or governmental
investigation or proceeding not disclosed in the Year End VCSI Financial
Statements, and to the knowledge of VCSI, no litigation or governmental
investigation or proceeding beyond the ordinary course of business is threatened
against VCSI.



h. No Undisclosed Liabilities. VCSI has no liabilities not expressly disclosed
in the    Year End VCSI Financial Statements.



 
i.
Taxes. VCSI has filed all Tax returns and forms that it has been required to
file, and paid all taxes shown therein as owing. All such Tax returns were
completed and filed in accordance with applicable law. VCSI is not subject to or
threatened with any action, suit, proceeding, investigation, audit or claim with
respect to the payment of any Tax. VCSI is not a party to any Tax allocation or
sharing agreement with any party.


j.
ERISA. VCSI has no liability or contingent liability under any employee pension
benefit plans (“Pension Benefit Plans”) as defined in Section 3(2) of the
Employment Retirement Income Security Act of 1974, as amended (“ERISA”) or under
any Welfare Benefit Plans” as defined in Section 3(1) of ERISA or under any
multiemployer plan as defined in Section 3(37) of ERISA. VCSI has no liability
to make any contributions under the terms of any Pension Benefit Plan. VCSI is
not responsible for or liable in connection with any Welfare Benefit Plans,
under which any material claims for benefits are in dispute, or for the
compliance as to any such Plan with any applicable requirements, if any, of
ERISA and the Internal Revenue Code, including but not limited to the
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985, to
provide health care continuation coverage (Section 4980B(f) of the Code).





Article IV Conditions Precedent To Closing


4.1 All obligations of UMN and the UMN Shareholder under this Agreement are
subject to the fulfillment prior to or as of the Closing date of each of the
following conditions:



 
a.
Representations and Warranties. The representations and warranties by VTYC
contained in this Agreement or in any certificate or document delivered to UMN
pursuant to the provisions hereof shall be true at and as of the time the
Closing as though such representations and warranties were made at and as of
such time.




 
b.
Covenants. VTYC shall have performed and complied with all covenants,
agreements, and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing.



c. Receipt of Documents. UMN shall have received all of the documents to be
   delivered to UMN hereunder.






4.2 All obligations of VTYC and VCSI under this Agreement are subject to the
Completion by UMN, prior to or as of the Closing date of each of the following
conditions:



 
a.
Representations. The representations and warranties by UMN contained in this
Agreement in any certificate or document delivered to VTYC pursuant to the
provisions hereof shall be true at and as of the time of the Closing as though
such representations and warranties were made at and as of such time.


b. Receipt of Documents. VTYC shall have received all of the documents to be
   delivered to VTYC hereunder.



 
c.
Covenants. UMN and the UMN Shareholder shall have performed and complied with
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by them prior to or at the Closing.



Article V Covenants


5.1 Prior to the Closing, UMN, VCSI, and VTYC agree not to do any of the
following acts prior to the Closing, and the UMN Shareholder agree that prior to
the Closing they will not request or permit UMN to do any of the following acts:
 
    a. declare or pay any dividends or other distributions on its stock or
purchase or redeem any of its stock;
    
    b. engage in any business or incur any liabilities except in the normal
course of business or for the normal accrual of franchise taxes.


Article VI Publicity


6.1 Each Party hereto agrees not to issue any press release or make any public
statement (except as required by law) with respect to the transactions
contemplated hereby without the consent of the other party. Each Party hereto
agrees to keep confidential all information provided them by any other Party
hereto.


Article VII  Indemnification
 
7.1 UMN and the UMN Shareholder agree to jointly and severally indemnify, defend
and hold harmless VTYC and its respective, officers, employees, shareholders and
any Affiliates of the foregoing, and their successors and assigns (collectively,
the "VTYC Group") from and against any and all losses, liabilities (including
punitive or exemplary damages and fines or penalties and any interest thereon),
expenses (including reasonable fees and disbursements of counsel and expenses of
investigation and defense), claims, Liens or other obligations of any nature
whatsoever suffered or incurred by the VTYC Group which, directly or indirectly,
arise out of, result from or relate to, (i) any inaccuracy in or any breach of
any representation or warranty of UMN or the UMN Shareholder, or (ii) any breach
of any covenant or agreement of UMN or the UMN Shareholder contained in this
Agreement.


7.2 VTYC agrees to indemnify, defend and hold harmless UMN and the UMN
Shareholder and their respective, officers, employees, shareholders and any
Affiliates of the foregoing, and their successors and assigns (the " UMN Group")
from and against any and all losses, liabilities (including punitive or
exemplary damages and fines or penalties and any interest thereon), expenses
(including reasonable fees and disbursements of counsel and expenses of
investigation and defense), claims, Liens or other obligations of any nature
whatsoever suffered or incurred by the UMN Group which, directly or indirectly,
arise out of, result from or relate to (i) any inaccuracy in or any breach of
any representation or warranty of VTYC contained in this Agreement, or (ii) any
breach of any covenant or agreement of VTYC contained in this Agreement.


7.3 Method of Asserting Claims. The party making a claim under this Article 7 is
referred to as the "Indemnified Party" and the party against whom such claims
are asserted under this Article 7 is referred to as the "Indemnifying Party".
All claims by any Indemnified Party under this Article 7 shall be asserted and
resolved as follows:


(a) In the event that any claim or demand for which an Indemnifying Party would
be liable to an Indemnified Party hereunder is asserted against or sought to be
collected from such Indemnified Party by a third party, said Indemnified Party
shall within fifteen (15) days notify in writing the Indemnifying Party of such
claim or demand, specifying the nature of the specific basis for such claim or
demand, and the amount or the estimated amount thereof to the extent then
feasible (which estimate shall not be conclusive of the final amount of such
claim and demand; any such notice, being the "Claim Notice"); provided, however,
that any failure to give such Claim Notice will not be deemed a waiver of any
rights of the Indemnified Party except to the extent the rights of the
Indemnifying Party are actually prejudiced or harmed. The Indemnifying Party may
elect to assume the defense of any such claim or demand by delivering written
notice to the Indemnified Party of such election. Any Indemnified Party is
hereby authorized prior to the date on which it receives written notice from the
Indemnifying Party assuming such defense, to retain counsel, whose reasonable
fees and expenses shall be at the expense of the Indemnifying Party, to file any
motion, answer or other pleading and take such other action which it reasonably
shall deem necessary to protect its interests or those of the Indemnifying Party
until the date on which the Indemnified Party receives such notice from the
Indemnifying Party. After the Indemnifying Party shall assume such defense, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless the named parties of any such proceeding (including any impleaded
parties) include both the Indemnifying Party and the Indemnified Party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Indemnifying Party
shall not, in connection with any proceedings or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
such firm for the Indemnified Party (except to the extent the Indemnified Party
retained counsel to protect its (or the Indemnifying Party's) rights prior to
the selection of counsel by the Indemnifying Party). The Indemnified Party
agrees to cooperate reasonably with the Indemnifying Party and its counsel in
contesting any claim or demand, which the Indemnifying Party defends. No claim
or demand may be settled by an Indemnifying Party or, where permitted pursuant
to this Agreement, by an Indemnified Party without the consent of the
Indemnified Party in the first case or the consent of the Indemnifying Party in
the second case, which consent shall not be unreasonably withheld, unless such
settlement shall be accompanied by a complete release of the Indemnified Party
in the first case or the Indemnifying Party in the second case.


(b) In the event any Indemnified Party shall have a claim against any
Indemnifying Party  hereunder which does not involve a claim or demand being
asserted against or sought to be  collected from it by a third party, the
Indemnified Party shall send a Claim Notice with respect  to such claim to the
Indemnifying Party. If the Indemnifying Party does not dispute such  claim
within thirty (30) days of receipt of the Claim Notice the amount of such claim
shall be  paid to the Indemnified Party within forty-five (45) days of receipt
of the Claim Notice.

(c) So long as any right to indemnification exists pursuant to this Article 7,
the affected parties each agree to retain all books, records, accounts,
instruments and documents reasonably related to the Claim Notice. In each
instance, the Indemnified Party shall have the right to be kept informed by the
Indemnifying Party and its legal counsel with respect to all significant matters
relating to any legal proceedings. Any information or documents made available
to any party hereunder, which information is designated as confidential by the
party providing such information and which is not otherwise generally available
to the public, or which information is not otherwise lawfully obtained from
third parties or not already within the knowledge of the party to whom the
information is provided (unless otherwise covered by the confidentiality
provisions of any other agreement among the parties hereto, or any of them), and
except as may be required by applicable law or requested by third party lenders
to such party, shall not be disclosed to any third Person (except for the
representatives of the party being provided with the information, in which event
the party being provided with the information shall request its representatives
not to disclose any such information which it otherwise required hereunder to be
kept confidential).


7.4 Time for Asserting Claims. All claims for indemnification under this Article
7 must be made within one (1) year from the Closing of this Agreement.


Article VIII Nature And Survival Of Representations.


8.1 All representations, warranties and covenants made by any party in this
Agreement shall survive the closing hereunder for 13 months after the Closing.
Each of the parties hereto is executing and carrying out the provisions of this
Agreement in reliance solely on the representations, warranties and covenants
and Agreements contained in this Agreement or at the Closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representations, warranty, Agreement, promise or information, written or
oral, made by the other party or any other person other than as specifically set
forth herein.


Article IX Miscellaneous.


9.1 Entire Agreement. This Agreement, including the exhibits, schedules, lists
and other documents and writings referred to herein or delivered pursuant
hereto, which form a part hereof, contains the entire agreement and
understanding of the Parties with respect to the matters herein set forth. All
prior negotiations, agreements and understandings between the Parties with
respect to the subject matter of this Agreement are merged herein and are
superseded and cancelled by this Agreement.


9.2 Notices. Any notices which any of the Parties hereto may desire to serve
upon any of the Parties hereto shall be in writing and shall be conclusively
deemed to have been given when received if sent by reputable overnight delivery
service such as Federal Express or if sent by e-mail (with a copy sent by mail
or by telefax) if sent to the address(es) provided below (or such other
address(es) of which any party notifies the other parties from time to time):


if to UMN:


Jim Boardman
318 North Carson Street
Suite 208
Carson City, Nevada 89701

Telephone/Fax 800 900 9312
Email : jbunionmedia@aol.com



if to VTYC or VCSI:
Jon Fullenkamp
27762 Antonio Parkway
Suite L1-497
Ladera Ranch, California 92694

e-mail: jon@vtyc.com
Fax: 866 279 9257


with a copy to:
Philip J. Englund
3460 Corte Clarita
Carlsbad, CA 92009
e-mail: your.gc@adelphia.net
Fax: 760-753-7005


9.3 Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of parties.


9.4 Choice Of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without regard to its conflicts of law
provisions. The exclusive jurisdiction for any litigation arising out of or
relating to this Agreement shall be in the state and federal courts located in
San Diego County in the State of California.


9.5 Counterparts. This Agreement may be signed in one or more counterparts all
of which taken together shall constitute an entire Agreement. Photocopies,
facsimiles or .pdf copies of signature pages shall be deemed sufficient to bind
the Parties. The Parties agree that they shall allow their counsel to fully
cooperate with each other to execute multiple copies of the various documents
herein as need to facilitate execution and exchange of this Agreement and the
various other agreements and Certificates provided for in this Agreement.


9.6 Further Assurance. At any time, and from time to time, after the Closing,
each Party will execute such additional instruments and take such action as may
be reasonably requested by any other Party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.


9.7 Waiver. Any failure on the part of any Party hereto to comply with any of
its obligations, Agreements or conditions hereunder may be waived in writing by
the Party to whom such compliance is owed.


9.8 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to the law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The Parties intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached will not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.


9.9 Headings and Introduction. The headings used in this Agreement as well as
the Introduction section of this Agreement shall be deemed to be part of this
Agreement.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
date first above written.


 


Union Media News Corporation, “UMN” by






_/s/ Jim Boardman______________________ Date__March 10, 2005_________________
Jim Boardman
President & CEO






Victory Capital Holdings Corporation, “VTYC”, by





_/s/ Jon Fullenkamp____________________ Date____March 10, 2005_________________
Jon Fullenkamp     
Chairman & CEO








_/s/ Jim Boardman_____________________ Date _____March 10, 2005________________
Jim Boardman, as the UNM Shareholder




Victory Communication Services Inc., “VCSI”, by






_/s/ Jon Fullenkamp_____________________ Date ____March 10, 2005-_______________
Jon Fullenkamp
Chairman & CEO




